Title: John Adams to Abigail Adams, 19 April 1796
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Philadelphia April 19. 1796
          
          The Sensations of Ap. 19. 1775 and those of this Morning have some Resemblance to each other. a Prospect of foreign War and civil War in conjunction is not very pleasant. We are a poor divided Nation in the midst of all our Prosperity. The H. of R. after debating 3 Weeks about asking for Papers are now beginning another Discussion which may last as long on the Merits and Demerits of the Treaty.
          If the H. refuse to make The Appropriations it is difficult to see how We can avoid War and it is not easier to find out, how We can preserve this Government from Dissolution. We must however coolly and patiently Study and Search for the Means and Resources which may be left to avoid War and support Government.
          Mr Swift and Mr Goodhue have Spoken ably in favour of the Treaty: and Mr Ncholas and Mr Giles Spoke more moderately against it than was expected.
          
          I had no Letter from you Yesterday— Brisler Says the Mail goes now 3 times a Week on Tuesdays thursdays & saturdays. I shall endeavour to write by each, tho it may be but a Line of Remembrance. I hope your Indisposition was not a grave one: but the omission of a Letter Yesterday gave me Some fears.
          I cannot deny the Right of the H. to ask for Papers, nor to express their Opinions upon the Merits of a Treaty. My Ideas are very high of the Rights and Powers of the H. of R.— These Powers may be abused and in this instance there is great danger that they will be. Such a Combination of Party Motives as Debts, Jacobism Antifederalism & French Influence, seldom occurs to overaw the Members and lead them into Party Violence. But the Faith and Honour of the Nation are pledged, and tho the H. cannot approve they ought to feel themselves bound.
          Some Persons still think the H. will comply— But there is an Inveteracy and Obstinacy on this occasion as I scarcely ever Saw.
          The Pride of Madison, Giles, Baldwin, ill broking the Superiour Powers of the Senate, Emulating the Dignity and Lustre of Members of that Body, ardently Struggling to Rival an Elsworth a King &c These are feelings that our Lawgivers in framing our Constitution did not advert to.— The Elections of the two Houses by such different Bodies as the People & their Legislators, will always leave this difficulty in full force. The Leading Members of the House, such as Madison & Baldwin should have been e’er now senators.
          But I must not Speculate. I must come to / something more pleasing, Assurances of the / perpetual Affection of
          
            J. A
          
        